Citation Nr: 1125558	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-47 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder acromioclavicular joint degeneration.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease with osteoarthritis, L3-L5.

5.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis, C4-C6.


REPRESENTATION

Veteran represented by:	Heather Van Hoose, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to April 1988 and from October 2003 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Recent case law notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).   In this regard, the Veteran has been seen for symptoms of depression and anxiety and accordingly, the claim was recharacterized as service connection for an acquired psychiatric disorder, not including PTSD (as the claim for that disability is referred to originating agency for initial consideration). 

The issues of an increased initial rating for a left shoulder disability and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDING OF FACT

On March 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that withdrawals of the appeals of entitlement to service connection for a seizure disorder and higher initial ratings for degenerative joint disease with osteoarthritis, L3-L5, and osteoarthritis, C4-C6, was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for a seizure disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal of entitlement to an initial rating in excess of 10 percent for degenerative joint disease with osteoarthritis, L3-L5, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal of entitlement to an initial rating in excess of 10 percent for osteoarthritis, C4-C6, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2008).  During his Board hearing, the Veteran withdrew his appeals concerning entitlement to service connection for a seizure disorder and higher initial ratings for degenerative joint disease with osteoarthritis, L3-L5, and osteoarthritis, C4-C6, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for a seizure disorder is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for degenerative joint disease with osteoarthritis, L3-L5, is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for osteoarthritis, C4-C6, is dismissed.


REMAND

The Board notes that the Veteran's initial claim for a psychiatric disorder was limited to PTSD by his October 2008 claims form.  However, the Veteran was subsequently diagnosed with an anxiety disorder (June 2010 VA treatment records) and depressive disorder NOS (the August 2010 VA examination).  This is significant because, during the course of this appeal, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed above, in light of the Clemons' decision, the issue on appeal is not just limited to the Veteran's purported entitlement to service connection for PTSD, but also includes the various other psychiatric disorders that have been diagnosed as well.  

The Board notes that the Veteran has not received the required notice concerning establishing service connection on a direct basis for an acquired psychiatric disorder other than PTSD.  Thus, the RO/AMC should ensure that notification letters consistent with the Veteran's claims for an acquired psychiatric disorder should be provided to the Veteran and his representative.  38 U.S.C.A. § 5103A(c) (West 2002).  Additionally, the RO should perform any other necessary development to adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.

Additionally, the Veteran's representative argued that the C&P examination did not follow the DSMIV and is inadequate.  In light of this argument as well as conflicting diagnoses, the Board is of the opinion that another VA C&P examination is warranted for psychiatric disorder.

The Veteran contends that an initial rating in excess of 10 percent is warranted for his service-connected left shoulder condition.  In  his March 2011 hearing testimony, the Veteran contended that his shoulder had worsened.

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  As indicated, the Veteran contended during sworn hearing testimony that his condition had worsened.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, upon remand, the Veteran should be provided a VA examination to determine the current severity of his left shoulder disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for an acquired psychiatric disorder are fully complied with and satisfied. 

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  Schedule the Veteran for a VA Examination to discern the etiology of the Veteran's psychiatric disorder to include PTSD consideration as well as anxiety and/or depressive disorders and whether such disorders are related to his active duty service.

4.  Schedule the Veteran for a VA examination to discern the extent of the Veteran's current left shoulder disorder.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion in degrees.  

5.  The examiner should be asked to evaluate any functional loss due to pain or weakness, and to document all objective evidence of those symptoms, including muscle atrophy.  The examiner is also asked to identify any objective evidence of pain or functional loss due to pain, including limitation of motion due to pain.  The examiner should also express an opinion as to whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

6.  Thereafter, the RO should readjudicate the Veteran's claims to include consideration of service connection for an acquired psychiatric disorder.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


